Title: To James Madison from William Harris Crawford, [ca. 11 January 1817]
From: Crawford, William Harris
To: Madison, James


        
          [ca. 11 January 1817]
        
        The former decision on this case is enclosed.
        The practice of the department forbids the idea of rev[i]ewing the decisions of a predecessor in office; but in this case the decision must be considered that of the President, who can alone review his decisions. It may be proper to state that the Collector opposes the remission. The other officers interested are friendly to the application.
        The papers are returned at the request of the Agent of Mrs Dauphine who will wait upon the President accompanied by Mr Horsey
        
          WHC
        
       